MEMO OPINION
PER CURIAM.
This is a petition filed herein pro se by Donald A. Bentley, Jr., an inmate of Montana State Prison.
Prior to this petition and on February 1, 1969, petitioner was convicted on two counts of assault and one count of carrying a deadly weapon with intent to assault. Petitioner was represented by counsel at this trial and subsequent to such conviction he perfected an appeal which is now pending before this Court. Counsel has been appointed to represent petitioner on his appeal and under the rule laid down in Petition of Knight, 142 Mont. 617, 618, 886 P.2d 68, “Where defendants in criminal cases are represented by counsel, as here, this Court will not entertain applications filed pro se. Such applications should be submitted through counsel.”
Therefore the writ is denied and the proceeding is dismissed.